Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 15 May 1821
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 15 May 1821
				
				What sort of a Letter was your last and how is it to be answered? to be angry with you is impossible to sympathize with you equally so, and to pity you is showing a degree of contempt for your understanding mortifying to your feelings and wounding to my own. Are you aware that you sent your Letter to the Post without a wafer and that it arrived in that state at your fathers office? do not my Son give way to feelings which would cease to be painful if you did not give them an extensive degree of latitude and for your fathers your Mothers and your own sake beware of indulging in habits which will prove you destruction and destroy the future peace and happiness of yourself and your affectionate parents who have never yet denied you every blessing in their power. exert your natural strength of mind avoid reading publications which excite the senses and do not like a spoilt Child cry for the Moon which it is impossible for you to obtain or for your very best friends to procure for you—rely on it that what we positively will in reason we can atchieve if our resolution is determined, and that we often defeat our best prospects by an idle indulgence of imagination in which we form pictures which never can be realized because it is easier to dwell indolently on such objects than to combat them by exertion—You have much to do to prepare for your examination in which I am sure you will acquire credit for your industry—The vacation will we suppose be passed at Quincy which will make a little variety for you and force your attention from yourself—Not having seen Melmoth I cannot judge of the work but Maturin is always extravagant and unnatural and the vagaries of the wildest brain seem to be more popular now than the great and rational productions of real genius—How did you like Kenilworth I believe you have never mentioned it—We have not fished this year. My Tuesday Evengs. are resumed and my portrait is nearly completed—It is thought the best Mr. King has ever painted and your father is quite charmed at it—Music is going on as usual and I am very sorry to hear that you have abandoned your violin as I think it would make a variety in your occupation and prove a relief from more serious studies—I hope I shall soon hear that you have purchased a music book and that you have resumed it as I assure you we begin to have a great scorn for unaccomplished Gentlemen at our house.Adieu reflect well on this Letter and once more exert the natural energy of your character for be assured nature that nature never intended you to be a ROMEO but cut you out to fill a much higher grade of character, and stamped you with that mark which spite of yourself you must and will carry to your grave, notwithstanding your pretended want of ambition; and the time will soon arrive when you will yourself be anxious to convince this fact to your sincerely devoted Mother
				
					L. C. Adams
				
				
					Major Dix is said to be paying his devoirs at our hour. very well received—tho’ not serious—
				
			